Citation Nr: 1723900	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the period prior to March 9, 2010 for major depressive disorder (MDD) with paranoia.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 9, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2007 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for a mood disorder with mixed episodes of anxiety and depression.  The rating decision assigned a 30 percent disability rating, effective December 31, 2008.  Subsequently, in a May 2010 rating decision, the RO assigned an increased rating of 70 percent and granted TDIU, effective March 9, 2010.

A July 2016 Board decision denied an initial rating in excess of 30 percent for MDD for the period prior to March 9, 2010 and an initial rating in excess of 70 percent for the period beginning March 9, 2010.  The Board also denied TDIU for the period prior to March 9, 2010. 

The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In March 2017, the Court granted the parties' Joint Motion for Partial Remand (JMR), vacating the portion of the July 2016 Board decision which denied a disability evaluation in excess of 30 percent for the Veteran's MDD for the period prior to March 9, 2010, and the issue of entitlement to TDIU prior to March 9, 2010, and remanded the issues to the Board for additional action.  The parties did not disturb the part of the Board's determination granting a 70 percent disability evaluation for the period of time beginning March 9, 2010.  Therefore, only the issues of an increased disability evaluation in excess of 30 percent and entitlement to TDIU for the period prior to March 9, 2010 are currently before the Board.  




FINDINGS OF FACT

1.  For the period prior to March 9, 2010, the Veteran's MDD with paranoia was productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.

2.  The preponderance of the evidence indicates that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities prior to March 9, 2010.


CONCLUSIONS OF LAW

1.  For the period prior to May 9, 2010, the criteria for a 70 percent disability rating, but no higher, for MDD with paranoia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  For the period prior to May 9, 2010, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  In October 2013, the Board remanded the claim to obtain updated treatment records and Social Security Administration (SSA) records.  The Board finds that these records have been obtained and associated with the electronic record.  

The Veteran was provided VA examinations in November 2009, May 2010, December 2013, and August 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The Veteran has not asserted, nor does the evidence reflect, that the August 2015 examination is not sufficiently contemporaneous to fully contemplate his current symptoms and severity of MDD with paranoia.  Therefore, VA's duty to assist has been met.

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under DC 9411 for MDD with paranoia, which is evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since the evidence most relevant to this claim was obtained during the time period that the DSM-IV was in effect, the Board will still consider the assigned GAF scores as relevant to this appeal.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his service-connected MDD, currently evaluated at 30 percent disabling, effective December 31, 2008.

As discussed in further detail below, the Board finds that the preponderance of the evidence warrants an increased evaluation of 70 percent, and no higher, for the period prior to March 9, 2010.  

While in service, the Veteran reported experiencing symptoms of anxiety and depression.  He sought treatment on-base in June 2008, indicating that he had "bad thoughts, visions, and ideas" as well as passive suicidal and homicidal ideations.  See e.g., June 2008 Mental Health Services Intake Questionnaire; August 2008 Psychology Clinic Health Record; November 2008 Psychiatry Note.  He was diagnosed with an adjustment disorder with mixed anxiety and depression in August 2008.  See August 2008 Dr. J. B. Clinical Record.  In September 2008, the Veteran was admitted for evaluation at an off-base facility, and the physician assigned him a GAF of 45, indicating serious impairment in social and occupational functioning.  See September 2008 Dr. A.H. Treatment Note.  During this time, the Veteran also reported auditory hallucinations and somatic symptoms, including nausea, headaches, and sweatiness.  The Veteran was prescribed medications and put on a limited profile which denied him access to weapons, ammunition, and driving military vehicles.  See September 2008 Psychiatry Note; September 2008 Physical Profile.  Two weeks later, the Veteran began group therapy.  See October 2008 Psychology Clinic Notes.  A Mental Health Evaluation was performed in December 2008, and it was recommended that the Veteran be separated from service and barred from reenlistment.  

Following separation from service, the Veteran continued to experience depression and anxiety.  The Veteran underwent a general VA examination in November 2009.  The examiner assigned a GAF score of 55, indicating that the Veteran displayed moderate difficulty in social or occupational functioning.  The examiner reported that the Veteran felt depressed and had difficulty falling asleep.  During the examination, the Veteran also reported having difficulty getting a job due to his disabilities.  The Veteran stated that since separating from service, he had seven jobs, which he was unable to maintain.  

The Veteran's former employers also corroborate his inability to maintain a substantially gainful occupation.  The Veteran was fired from two hotel jobs and two convenience store positions for being a "no show."  He also quit two jobs due to his depression or "personal reasons."  See May 2010 VA Form 21-4192 Responses.

Therefore, resolving all doubt in favor of the Veteran, the Board finds that an initial disability rating of 70 percent, and no higher, is warranted for period prior to March 9, 2010.  

In determining the appropriate rating, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 100 percent rating.  Although the Veteran has, at times, reported instances of auditory hallucinations, there is no evidence of record that these behaviors were persistent.  In fact, the record is varied as to the presence of such symptomatology during the period on appeal.  Similarly, the Board does not find the Veteran's reports of suicidal and homicidal ideation to rise to a level warranting a 100 percent disability evaluation.  During the relevant time period, physicians indicated in two instances that the Veteran reported "fleeting" passive suicidal and homicidal ideation.  See June 2008 Psychiatry Note; June 2008 Mental Health Services Intake Questionnaire; August 2008 Behavioral Health Department Intake Form.  For the remainder of his time in service from September to December 2008, the Veteran denied suicidal and homicidal ideation.  Therefore, viewing the evidence holistically, the Board finds that the evidence of record suggests that the Veteran's thoughts of suicidal and homicidal ideation were fleeting and posed a very low risk of suicide, and appear to have ceased.  As such, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 70 percent for the period on appeal prior to March 9, 2010.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record).

As to the TDIU claim, this decision grants the Veteran a 70 percent evaluation for his service-connected MDD, therefore his claim may now be considered on a schedular basis under 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran is precluded from securing or following a substantially gainful occupation on account of service-connected disability.  Here, the Board finds that the 38 C.F.R. § 4.16(a) criteria have been met.  The Board observes that the preponderance of the evidence indicates that, during the relevant time period, the Veteran was unable to maintain a substantially gainful occupation, primarily on account of the same findings that supported the 70 percent evaluation.  See November 2009 VA Examination; May 2010 VA Form 21-4192 Responses.  Therefore, a grant of TDIU is warranted.










ORDER

Entitlement to an initial disability rating of 70 percent, and no higher, for the period prior to March 9, 2010 for MDD with paranoia is granted, subject to the controlling regulations governing monetary awards.

Entitlement to a TDIU due to service-connected disabilities prior to March 9, 2010 is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


